DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims and specification, filed on December 13, 2021, are acknowledged. Amendments are entered.
	
Response to Arguments/Remarks
Applicant's response filed on December 13, 2021 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 12, with respect to objections to the drawings have been fully considered and are persuasive.  Therefore, the objections have been rendered moot. 
Applicant’s remarks, see pp. 12 and 13, with respect to claim rejections under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 
Applicant’s arguments, see pp. 13 - 16, with respect to claim rejections under 35 USC §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot.

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Ryan Heavener on February 7, 2022.
The application has been amended as follows: 
Claim 9:
At line 2, replace "wherien" with --wherein--.
At line 8, delete "wherein".
At line 13, delete "wherein".

	Allowable Subject Matter
Claims 1, 2, 6 - 9, and 11 - 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious a semiconductor arrangement as structurally recited in claims 1 and 23. Specifically, wherein the first group of at least one diod are obliquely arranged to the second group of at least one diode with respect to their respective distances from the switching device, wherein a respective middle section of at least one second electrically connecting element mechanically coupled to a different bonding pad of the at least one bonding pad found in claim 1. Specifically, wherein the second diode is arranged obliquely to the first diode with respect to the switching device and a middle section of a second electrically connecting element that is mechanically coupled directly to the bonding pad found in claim 23. Claims dependent on claims 1 and 23 are allowed due to their dependency of an allowed claim, thus inherit the allowance.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818